Citation Nr: 0511108	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-28 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scar, right arm, residuals of gunshot wound.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from November 4, 1941 to April 14, 1942, and from March 
23, 1945 to June 16, 1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, The Republic of 
the Philippines.

During the course of the current appeal, action has been 
taken on a number of other issues, none of which remain on 
appeal other than as shown on the front cover of this 
decision.

Service connection is in effect for leukoma and mature 
cataract and blindness of the left eye, with no light 
perception due to acute infectious disease; and right eye 
with light perception only, currently schedularly evaluated 
as 100 percent disabling, which renders moot the claim for 
entitlement to a total rating based on individual 
unemployability (TDIU).  The veteran has been found to be 
entitled to Chapter 35 benefits.  Special monthly 
compensation is in effect under multiple subsections of 38 
U.S.C.A. § 1114.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the current appellate issue.

2.  The veteran's right arm scar is 3 x 1 cm., does not cause 
any cosmetic or functional impairment, is not tender or 
adherent, is flat, and other than the veteran's complaints of 
numbness, is without symptoms.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
scar, right arm, residuals of gunshot wound are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Code 7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The Board is 
satisfied that adequate development has taken place and there 
is a sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran.  In this regard, it is noted that the veteran's 
primary concern during the pending appeal has been other 
issues, all of which have been resolved.  
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable, warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)


Factual Background and Analysis

Prior evaluative reports are in the file for comparative 
purposes.

On VA examination in September 2000, the veteran complained 
of numbness in the scar area.  The examiner described a "V" 
shaped scar, 3 x 1 cm. in diameter near the lateral end of 
the lower third of the right arm.  The texture was smooth.  
There was no scar elevation, tissue loss, keloid formation, 
ulceration or breakdown.  There was neither adherence nor 
tenderness.  The was a slight hypo pigmented area surrounding 
the scar itself.  There was no noted disfigurement or 
functional impairment.

On VA examination in February 2004, it was noted that the 86 
year old veteran had experienced a CVA in 2002 as a result of 
which he had right hemiparesis.  He is right handed.  On 
examination, the veteran reported that at the time of the 
initial injury, he had had the wound sutured.  He now 
complained of numbness in the right arm.  The scar measured 3 
x 1 cm.; there was no pain or adherence to underlying tissue.  
The texture of the scar was smooth and there was no 
instability, ulceration or skin breakdown.  There was no 
elevation or depression at the scar area, which was described 
as flat.  The scar was described as superficial in that there 
was no underlying soft tissue loss or inflammation, keloid 
formation, or edema.  There was a slightly hyperpigmented 
area surrounding the scar area.  There was no functional 
limitation imposed by the scar, and no disfigurement.  The 
examiner opined that there was a healed scar, right arm, 
secondary to alleged shrapnel wound, without functional 
impairment or occupational impact.
 
In assessing the veteran's current residuals of shrapnel 
wound in World War II, there are prior evaluative reports as 
well as two recent VA examinations, results from which are 
entirely consistent.  Except for a minimal discoloration in 
the scar area, which measures no more than 3 x 1 cm., there 
is no functional or other impairment and the only complaint 
is of numbness which is not one of those factors warranting 
compensation as cited above.  There is no instability, 
adherence, pain or tenderness or any other identifiable 
disabiling feature as contemplated within schedular criteria.  
Whether rating under old or new regulations, compensation is 
not warranted for the current scar residuals, and in that 
regard, a doubt is not raised.  

And there is not demonstrated such extraordinary factors such 
as loss of work or hospitalizations as a result of the scar 
disability as to warrant application of extraschedular 
criteria under 38 C.F.R. § 3.321.







ORDER

Entitlement to an increased (compensable) evaluation for 
scar, right arm, residuals of gunshot wound is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


